ACCEPTED
                                                                                    14-15-00191-CV
                                                                    FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                                6/5/2015 2:08:12 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK
                          Cause No. 14-15-00191-CV

                                    IN THE
                                                                   FILED IN
                                                            14th COURT OF APPEALS
                      COURT OF APPEALS                         HOUSTON, TEXAS
                         Fourteenth Judicial District        6/5/2015 2:08:12 PM
                                Houston, Texas              CHRISTOPHER A. PRINE
                                                                     Clerk


                          CYNTHIA STERNBERG,
                               Appellant.

                                       v.

      LYDIA MARRERO LANGSTON TRUST, KATHERINE LANGSTON
      STOETZEL, JAMES WRIGHT LANGSTON, JR., KENNETH LOUIS
           LANGSTON, AND DR. JAMES WRIGHT LANGSTON,
                           Appellees


                              Appealed from the
                          190th Judicial District Court
                             Harris County, Texas
                            Cause No. 2013-67767


 APPELLEES’ OBJECTION AND RESPONSE TO APPELLANT’S MOTION TO
                   EXTEND TIME TO FILE BRIEF

                                            DARRYL V. PRATT
                                            Texas State Bar No. 24002789
                                            2500 Legacy Drive, Suite 228
                                            Frisco, Texas 75034
                                            (972) 712-1515 Telephone
                                            (972) 712-2832 Facsimile
                                            courtfilings@prattlawgroup.com
                                            ATTORNEY FOR APPELLEES



APPELLEES’ OBJECTION AND RESPONSE TO APPELLANT’S MOTION TO EXTEND TIME TO FILE BRIEF
Sternberg v. Lydia Marrerro Langston Trust, et al.                    Page 1
              APPELLEES’ OBJECTIONS AND RESPONSE TO
              APPELLANT’S REQUEST FOR EXTENSION OF
                        TIME TO FILE BRIEF


TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF APPEALS:

      Appellees, LYDIA MARRERO LANGSTON TRUST, KATHERINE

LANGSTON STOETZEL, JAMES WRIGHT LANGSTON, JR., KENNETH LOUIS

LANGSTON, AND DR. JAMES WRIGHT LANGSTON, file this Objection and

Response to Appellant’s Request for Extension of Time in Which to File Brief, and in

support would show as follows:

   1. On or about June 1, 2015, Appellant filed her “Appellant’s Firs [sic] Request for

       Extension of Time in Which to File Brief (opposed)” (hereinafter “Request”). At

       the outset, Appellees note and clarify that Appellant is seeking an extension of

       time by which to file the trial court record, not Appellant’s brief as improperly

       stated in the title of her Request.

   2. The final judgment of the trial court was entered in this case on January 9, 2015.

       Pursuant to Tex. R. App. P. 26.1(a), the original deadline for filing the appellate

       record was May 11, 2015. See also Tex. R. App. P. 35.1(a) (The appellate record

       must be filed, within 120 days after the judgment is signed if governed by Tex. R.

       App. P. 26.1(a)).

   3. On or about April 29, 2015, Appellant filed an “Affidavit of Indigency”

       (hereinafter “Affidavit”). On May 5, 2015, the Harris County District Clerk filed

APPELLEES’ OBJECTION AND RESPONSE TO APPELLANT’S MOTION TO EXTEND TIME TO
FILE BRIEF
Sternberg v. Lydia Marrerro Langston Trust, et al.                    Page 2
       it’s “District Clerk’s Contest of Affidavit of Indigence Texas Rule of Appellate

       Procedure 20.1.”

   4. On May 12, 2015, the trial court entered its “Judgment and Order Sustaining

       Contest to Pauper’s Oath,” denying Appellant’s Affidavit and finding

       specifically that Appellant “is able to pay all filing fees, or to give security

       therefore, [and] that the affidavit was not filed in good faith.” As a result, the

       district clerk was ordered not to proceed or process any further actions or settings

       on the case until Appellant pays and/or deposits in full all costs of this appeal.

   5. As of the date of filing of this Response, Appellant has made no payment

       arrangements for the preparation of the record in this case.

   6. Appellant alleges in her Request that the parties hereto “are engaged over these

       identical issues in Mississippi.” To the contrary, on or about August 12, 2014, the

       Mississippi court entered an order invalidating the last will and testament and

       trust agreement at issue in this case to be invalid.



                                         PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellees request that Appellant’s

Request be DENIED.




APPELLEES’ OBJECTION AND RESPONSE TO APPELLANT’S MOTION TO EXTEND TIME TO
FILE BRIEF
Sternberg v. Lydia Marrerro Langston Trust, et al.                    Page 3
                                                Respectfully submitted,

                                                /s/ Darryl V. Pratt
                                                Darryl V. Pratt
                                                Texas State Bar ID 24002789
                                                PRATT LAW GROUP, PLLC
                                                2500 Legacy Drive, Suite 228
                                                Frisco, Texas 75034
                                                (972) 712-1515 Telephone
                                                (972) 712-2832 Facsimile
                                                courtfilings@prattlawgroup.com
                                                ATTORNEY FOR APPELLEES



                            CERTIFICATE OF SERVICE

        I certify that a copy of Appellees Objections and Response to Appellant’s Request
for Extension of Time in Which to File [Appellate Record] was served on each of the
following parties in accordance with the Texas Rules of Appellate Procedure on June 5,
2015.

                                   Cynthia Sternberg
                                2727 Revere Street, #1069
                                  Houston, Texas 75098
                                  Langston7@aol.com


                                                       /s/ Darryl V. Pratt
                                                       Darryl V. Pratt




APPELLEES’ OBJECTION AND RESPONSE TO APPELLANT’S MOTION TO EXTEND TIME TO
FILE BRIEF
Sternberg v. Lydia Marrerro Langston Trust, et al.                    Page 4